DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-9 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Such claim limitation(s) is/are: 
“an electronic device” in claim 1.
“a storage section” in claim 1.
“a second short distance communication section” in claim 1.
“an operation section” in claims 1 and 9.
“a first short distance communication section” in claims 1 and 9.
“a network communication section” in claims 1 and 9.
“a control section” in claims 1 and 9.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “an electronic device” corresponds to “image forming apparatus 10”.  ‘The image forming apparatus 10 is one example of an electronic device in the scope of the claims…the image forming apparatus 10 includes: a first control section 11, a first display section 12, a first operation section 14, a first network communication section 15, a first near field radio communication section 16, an image reading section 17, an image formation section 18, a first storage section 19, etc (See Applicant’s Drawing, Fig. 1, Image forming apparatus 10 and Applicant’s Specification, Para. [0013] lines 5-6 and Para. [0014]).

(b)       Claim 1: “a storage section” corresponds to “first storage section 19”.  ‘The first storage section 19 stores the various pieces of application programs, the various pieces of information, etc… In the image forming apparatus 10, after the document is read by the image reading section 17 and the image data indicating the image of the document is stored into the first storage section 19 or image data is received from another device by the first network communication section 15 and stored into the first storage section 19 the first control section 11 attaches the image data to an e-mail, and causes the first network communication section 15 to transmit the e-mail to the network N. The aforementioned e-mail is received at a server (not illustrated) on the network N and transmitted from the server to a terminal such as a PC serving as a transmission partner. ..The selection of the file name on the selection dialog Gh as described above causes the first control section 11 to add, to the e-mail, a file indicated by the selected file name and included in the files stored in the first storage section 19 (step SI 15).  (See Applicant’s Drawing, Fig. 1, First storage section 19 and Applicant’s Specification, Para. [0018] lines 4-5, [0032], [0069]).

(c)       Claim 1: “a second short distance communication section” corresponds to The second near field radio communication section 26”.  ‘The second near field radio communication section 26 has a function as an NFC tag and transmits and receives the various pieces of data to and from the image forming (See Applicant’s Drawing, Fig. 1, The second near field radio communication section 26 and Applicant’s Specification, Para. [0025] lines 1-4).

(d)       Claims 1 and 9: “an operation section” corresponds to “first operation section 14”.  ‘The first operation section 14 is composed of, for example, a plurality of hard keys and a touch panel superposed on a screen of the first display section 12. The first operation section 14 is operated by 6 a user to receive instructions for executing, for example, image formation operation and image reading operation or various pieces of information and then output the instructions and the information to the first control section 11. (See Applicant’s Drawing, Fig. 1, First operation section 14 and Applicant’s Specification, Para. [0015] lines 3-8).

(e)       Claims 1 and 9: “a first short distance communication section” corresponds to “The first near field radio communication section 16”.  ‘The first near field radio communication section 16 has an NFC (Near Field Communication) function in this embodiment and transmits and receives various pieces of data to and from the portable terminal device 20 and the IC card 30 through near field radio communication.  (See Applicant’s Drawing, Fig. 1, The first near field radio communication section 16 and Applicant’s Specification, Para. [0018] lines 1-4).

(f)       Claims 1 and 9: “a network communication section” corresponds to “The first network communication section 15”.  ‘The first network communication (See Applicant’s Drawing, Fig. 1, The first network communication section 15 and Applicant’s Specification, Para. [0017]).

(g)       Claims 1 and 9: “a control section” corresponds to “The first control section 11”.  ‘The first control section 11 is in charge of overall operation control of the image forming apparatus 10 and executes various application programs and also comprehensively controls the image forming apparatus 10.  (See Applicant’s Drawing, Fig. 1, The first control section 11 and Applicant’s Specification, Para. [0015] lines 1-3).

10.	Dependent claims 2-8 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibao et al. (US PG. Pub. 2016/0301824 A1).

Referring to Claim 1, Shibao teaches a communication system (See Shibao, Fig. 1, Sect. [0028], Communication System) comprising:
an electronic device (See Shibao, Fig. 2, Multi-function Peripheral 102) transmitting electronic data through a network (See Shibao, Figs. 7 and 9, Sect. [0046], the multi-function peripheral 102 according to the first embodiment displays after receiving electronic mail information from the mobile terminal 101 by wireless LAN); and
a portable terminal (See Shibao, Figs. 1, 3 and 4, Mobile Terminal 101) performing wireless short distance communication with the electronic device (See Shibao, Fig. 11, NFC Communication, Sect. [0055], FIG. 11 is a flowchart describing an NFC process of the mobile terminal 101 for performing transmission setting of an electronic mail by near-field short distance communication with the multi-function peripheral 102 using NFC communication.), wherein 
the portable terminal (See Shibao, Figs. 1, 3 and 4, Mobile Terminal 101) includes:
a storage section (See Shibao, Fig. 3, CPU 307) storing transmission information of the electronic data, the transmission information including at least transmission partner information (See Shibao, Fig. 4 and Fig. 11, Step S1107, Sect. [0056], In Fig. 4, the CPU 307 displays the transmission setting screen on the operation panel 301, here when a user inputs transmission setting information, such as by selecting a destination from an address book, via this screen, the CPU 307 obtains (i.e. stores) the transmission setting information.  The transmission setting information includes data such as a subject, a body, a destination address); and
a second short distance communication section (See Shibao, Fig. 3, Bluetooth I/F 306) transmitting the transmission information to the electronic device (See Shibao, Fig. 3, Sect. [0035] lines 1-9, the mobile terminal 101 in a state in which the electronic mail transmission setting screen illustrated in FIG. 4 is displayed, is touched to the NFC reader/writer 204 of the multi-function peripheral 102.  With this, the multi-function peripheral 102 and the mobile terminal 101 start wireless LAN communication. A connection information received via Bluetooth, may be used for establishment of wireless LAN communication.), and 
the electronic device (See Shibao, Figs. 1 and 2,  Multi-function Peripheral 102) includes: 
a display section (See Shibao, Fig. 2, Display Unit 211);
an operation section (See Shibao, Operation Panel 209) to which an instruction from a user is inputted (See Shibao, Figs. 2 and 5, Sect. [0039] and Sect. [0040] lines 7-9, FIG. 5 depicts a scan and transmit setting screen which is displayed on the operation panel 209 of the multi-function peripheral 102…Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen.);
a first short distance communication section (See Shibao, Fig. 2, NFC reader/writer 204) receiving the transmission information from the portable terminal (See Shibao, Fig. 2, NFC reader/writer 204, Sect. [0051] lines 1-3, electronic mail information is received from the mobile terminal 101 by a touch (i.e. using near-field short distance communication) to the NFC reader/writer 204 of the multi-function peripheral 102);
a network communication section transmitting the electronic data (See Shibao, Fig, 2, WLAN 206, Sect. [0046], the multi-function peripheral 102 displays after receiving electronic mail information from the mobile terminal 101 by wireless LAN); and
a control section (See Shibao, Fig. 5, Transmission Setting Screen 501) displaying, on a screen of the display section, a list including the transmission partner (See Shibao, Fig. 5, Settings 501-506, Sect. [0040], A transmission setting screen 501 of FIG. 5 is a screen for performing destination and scanning settings.  A destination list 502 displays in a list destinations set as transmission destinations.  A destination is an address for an electronic mail, a FAX, a server, or the like.  FIG. 5 illustrates a state in which transmission destinations are not yet set for the destination list 502.  Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen.  When a detailed information button 505 is pressed, transition is made to a screen that displays detailed information of a destination selected in the destination list 502.  When a destination delete button 506 is pressed, a destination selected in the destination list 502 is deleted.).

Referring to Claim 2, Shibao teaches the communication system according to claim 1 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the electronic data is an e-mail information (See Shibao, Fig. 4, Item 405, Sect. [0037] lines 1-3, A user inputs electronic information necessary for transmission of an electronic mail via the setting screen 405 of an electronic mail transmission 405.), and 
the transmission information is mail information including a title and a text of the e-mail, in addition to a destination address as the transmission partner information (See Shibao, Fig. 4, Items 401, 402 and 403, Sect. [0037] lines 3-9, An address field 401 indicates a mail address of a transmission destination, and the mail address can be input by selecting an address from an address book stored in the mobile terminal 101.  Furthermore, the user, using a soft keyboard of the mobile terminal 101, can input any character string into the address field 401, a subject (i.e. title) field 402, and a body field 403.).	

Referring to Claim 3, Shibao teaches the communication system according to claim 1 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the wireless short distance communication is NFC communication (See Shibao, Fig. 11, NFC Communication, Sect. [0055], FIG. 11 is a flowchart describing an NFC process of the mobile terminal 101 for performing transmission setting of an electronic mail by near-field short distance communication with the multi-function peripheral 102 using NFC communication.).

Referring to Claim 4, Shibao teaches the communication system according to claim 2 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the mail information includes a plurality of transmission source addresses and texts respectively corresponding to the transmission source addresses (See Shibao, Figs. 7 and 9, Sect. [0049]-[0051], In Fig. 7 the obtained electronic mail addresses are displayed in the destination list 502, and two destinations are displayed here, when the other settings button 507 is pressed and a subject/body from the menu list (not shown) is pressed, the "scan and transmit" subject/body setting screen 901, illustrated in FIG. 9, is displayed. The electronic mail transmission setting information received from the mobile terminal 101, a subject is displayed in a subject field 902, and a body is displayed in a body field 903.)., and 
the control section of the electronic device displays, on the screen of the display section, a list of destination addresses, titles, and transmission source addresses based on the mail information received at the first short distance communication section, and when one of the transmission source addresses has been selected from the list through operation of the operation section, selects the text corresponding to the transmission source address and use the text for creating the e-mail (See Shibao, Figs. 5-9, Sect. [0040] and [0051], A transmission setting screen 501 of FIG. 5 is a screen for performing destination and scanning settings.  A destination list 502 displays in a list destinations set as transmission destinations.  A destination is an address for an electronic mail, a FAX, a server, or the like.  FIG. 5 illustrates a state in which transmission destinations are not yet set for the destination list 502.  Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen.  When a detailed information button 505 is pressed, transition is made to a screen that displays detailed information of a destination selected in the destination list 502…in which electronic mail information is received from the mobile terminal 101 by a touch to the NFC reader/writer 204 in a state in which a transmission setting address is being made using the operation panel 209 in the transmission setting screen of the multi-function peripheral 102.).

Referring to Claim 5, Shibao teaches the communication system according to claim 2 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the control section of the electronic device rewrites the mail information based on operation of the operation section and transmits the rewritten mail information from the first short distance communication section to the portable terminal (See Shibao, Fig. 5, Sect. [0045], A message that instructs so as to touch a user's mobile terminal 101 to the NFC reader/writer 204 (NFC tag) of the multi-function peripheral 102 is displayed on a user message 623.  Here, when a user presses a stop button 622, the state of waiting for reception is interrupted, and the scan and transmit setting screen (FIG. 5) is returned to.), and 
the portable terminal further includes an updating section, upon receiving the rewritten mail information at the second short distance communication section, updating the mail information in the storage section to the rewritten mail information (See Shibao, Sect. [0047], Here the mobile terminal 101, for example in a state in which the electronic mail transmission setting screen illustrated in FIG. 4 is displayed, is touched to the NFC reader/writer 204 of the multi-function peripheral 102.  With this, the multi-function peripheral 102 and the mobile terminal 101 start wireless LAN communication, wherein, connection information received via Bluetooth, for establishment of wireless LAN communication.  Immediately after starting the wireless LAN communication (i.e. updating process), the multi-function peripheral 102 receives electronic mail transmission setting information from the mobile terminal 101.).

Referring to Claim 6, Shibao teaches the communication system according to claim 2 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the mail information is created in the portable terminal and used for communication at the portable terminal (See Shibao, Fig. 4, Sect. [0037] lines 5-15, the user, using a soft keyboard or voice recognition of the mobile terminal 101, can input any character string into the address field 401, a subject field 402, and a body field 403 and an attachment type field 406 to attach electronic mail.  After these inputs have been completed, the user presses a completion button 404 and the electronic mail transmission setting is completed.).

Referring to Claim 7, Shibao teaches the communication system according to claim 2 (See Shibao, Fig. 1, Sect. [0028], Communication System), further comprising 
a terminal device (See Shibao, Fig. 3, Embodied within the portable terminal 101), wherein 
the control section of the electronic device rewrites the mail information based on operation of the operation section and transmits the rewritten mail information from the network communication section to the terminal device (See Shibao, Fig. 5, Sect. [0043], when a mobile oriented destination designation button 508 of the setting screen 501 of FIG. 5 is pressed, transition is made to a reception screen 621, illustrated in FIG. 6, for receiving "scan and transmit" setting information, and a state of waiting for reception of a wireless LAN connection from the mobile terminal 101 is entered.), 
in the terminal device, the rewritten mail information is received and the rewritten mail information is transmitted to the portable terminal through short distance communication (See Shibao, Sect. [0035] lines 7-13, the mobile terminal 101 can receive data from various types of peripheral devices via a near-field communication interface 305, a Bluetooth I/F 306, and a wireless LAN communication interface 311.  When the near-field communication interface 305 is approached by an NFC tag, it can obtain information stored in that the NFC tag, and write information to the NFC tag), and 
in the portable terminal, the rewritten mail information is received at the first short distance communication section and the mail information in the storage section is updated to the rewritten mail information (See Shibao, Figs. 2 and 3, Sect. [0058], the CPU 307 waits for detection of a touch to the NFC reader/writer 204 of the multi-function peripheral 102.  When the CPU 307 detects a touch to the NFC reader/writer 204, the processing proceeds to step S1105, and the CPU 307 obtains the SSID from the NFC reader/writer 204 to execute a handover.  The processing proceeds to step S1106, and the CPU 307 uses the connection information read by the NFC to start wireless LAN communication with the multi-function peripheral 102.  Next, the processing proceeds to step S1107 and the CPU 307 transmits the transmission setting information obtained in step S1101 to the multi-function peripheral 102).

Referring to Claim 8, Shibao teaches the communication system according to claim 2 (See Shibao, Fig. 1, Sect. [0028], Communication System), wherein 
the mail information includes a transmission source address (See Shibao, Sect. [0049] lines 1-3, in the obtained electronic mail addresses displayed in the destination list 502, two destinations addresses are displayed here), and 
the control section of the electronic device rewrites the mail information based on operation of the operation section, creates an e-mail with the transmission source address as a destination address by using the rewritten mail information, and transmits, from the network communication section, the e-mail to the terminal device indicated by the destination address (See Shibao, Fig. 5, Sect. [0040] lines 1-12, FIG. 5 illustrates a state in which transmission destinations are not yet set for the destination list 502.  Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen. A transmission setting screen 501 of FIG. 5 is a screen for performing destination and scanning settings.  A destination list 502 displays in a list destinations set as transmission destinations.  A destination is an address for an electronic mail, a FAX, a server, or the like.  When a detailed information button 505 is pressed, transition is made to a screen that displays detailed information of a destination selected in the destination list 502.).

Referring to Claim 9, Shibao teaches an electronic device (See Shibao, Figs. 1 and 2, Multi-function Peripheral 102) transmitting electronic data through a network and performing wireless short distance communication with a portable terminal, the electronic device comprising:
a display section (See Shibao, Fig. 2, Display Unit 211);
an operation section (See Shibao, Operation Panel 209) to which an instruction from a user is inputted (See Shibao, Figs. 2 and 5, Sect. [0039] and Sect. [0040] lines 7-9, FIG. 5 depicts a scan and transmit setting screen which is displayed on the operation panel 209 of the multi-function peripheral 102…Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen.);
a first short distance communication section (See Shibao, Fig. 2, NFC reader/writer 204) receiving transmission information of the electronic data from the portable terminal (See Shibao, Fig. 2, NFC reader/writer 204, Sect. [0051] lines 1-3, electronic mail information is received from the mobile terminal 101 by a touch (i.e. using near-field short distance communication) to the NFC reader/writer 204 of the multi-function peripheral 102), the transmission information including at least transmission partner information (See Shibao, Sect. [0053], A user message 1032 displays an instruction to determine whether to reflect the electronic mail transmission setting information received from the mobile terminal 101.  Here, when a YES button 1033 is pressed, information set in the transmission screen is discarded, and electronic mail transmission information received from the mobile terminal 101 is set in the transmission screen.);
a network communication section transmitting the electronic data (See Shibao, Fig. 2, Network Interface 207, Sect. [0031] lines 17-19, The network I/F 207 exchanges data bidirectionally with another network device, a file server, or the like via the network 220.); and 
a control section (See Shibao, Fig. 5, Transmission Setting Screen 501)  displaying, on a screen of the display section, a list including the transmission partner information indicated by the transmission information received at the first short distance communication section, creating electronic data as a transmission target by use of the transmission partner information selected from the list through operation of the operation section and transmission target data, causing the network communication section to transmit the created electronic data, and erasing, from the electronic device, the transmission information received from the portable terminal after the transmission (See Shibao, Fig. 5, Settings 501-506, Sect. [0040], A transmission setting screen 501 of FIG. 5 is a screen for performing destination and scanning settings.  A destination list 502 displays in a list destinations set as transmission destinations.  A destination is an address for an electronic mail, a FAX, a server, or the like.  FIG. 5 illustrates a state in which transmission destinations are not yet set for the destination list 502.  Scan setting buttons 503 shows scan settings set at that point in time, and a user can change the scan settings via this screen.  When a detailed information button 505 is pressed, transition is made to a screen that displays detailed information of a destination selected in the destination list 502.  When a destination delete button 506 is pressed, a destination selected in the destination list 502 is deleted.).   

Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okada et al. (US PG. Pub. 2016/0150123 A1) discloses an information processing system includes a first information processing apparatus and a second information processing apparatus.  The first information processing apparatus includes an acquisition part creating a first information request, a first transmitter transmitting the first information request to the second information processing apparatus, a first receiver receiving the first information from the second information processing apparatus, a display controller controlling displaying the first information, and a first storage storing second information, the display controller controlling displaying the second information when the second information is stored in the first storage. The second information processing apparatus includes a second storage storing the first information, a second receiver receiving the first information request, an extracting part extracting the first information from the second storage in response to the first information request, and a second transmitter transmitting the first information to the first information processing apparatus.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677